A. A. Bailey sued the Texas  Pacific Railway Company, the Missouri, Kansas  Texas Railway Company of Texas and the Missouri, Kansas  Texas Railway Company for damages to two shipments of cattle from Colorado, Texas; the first shipment, being of cows and bulls, was made to National Stock Yards, Illinois, and the second, being two cars of calves, was made to Kansas City. Plaintiff recovered judgment against the Texas and Pacific Railway Company for $100 with 6 percent interest from December 16, 1904, the date of the sale of the calves in market, and against the Missouri, Kansas  Texas Railway Company of Texas for $125 at 6 percent interest from the same date, and against the Missouri, Kansas  Texas Railway Company for $125 at 6 percent interest from November 2, 1904. All of the defendants have appealed.
Amongst other things there was an issue on the trial as to which road was liable for a delay after the cattle reached Fort Worth, and prior to the time they were carried out by the connecting carrier, and in this connection the trial court charged the jury as follows: "Gentlemen of the jury, you are instructed that it was the duty of the Texas  Pacific Railway Company to deliver plaintiff's cattle to the Missouri, *Page 554 
Kansas  Texas Railway Company of Texas at North Fort Worth, Texas," and refused the Texas  Pacific Railway Company's requested charge to the effect that if the jury found from the evidence that the defendant Missouri, Kansas  Texas Railway Company of Texas assumed control of appellee's cattle at Fort Worth Stock Yards, then the Texas  Pacific Railway Company would not be liable for any delays occurring after the Missouri, Kansas  Texas Railway Company of Texas had assumed control of the cattle. The charge given, in view of the evidence in the record, is such as to indicate that the court was of the opinion that the delivery by the Texas  Pacific Railway Company should have been made at yards in North Fort Worth, which are shown to be some two or three miles from the Fort Worth Stock Yards, at which latter place the Texas 
Pacific contends actual delivery was made to its connecting carrier. This charge, therefore, was on the weight of the evidence, inasmuch as it took from the jury the right to determine the question of where the Texas  Pacific Railway Company should have made delivery to the Missouri, Kansas 
Texas Railway Company of Texas. The special charge could with propriety have been given, for, as stated by us in Texas  Pac. Ry. Co. v. Scoggin  Brown, 14 Texas Ct. Rep., 297, if the Missouri, Kansas  Texas Railway Company of Texas assumed control of appellee's cattle at Fort Worth Stock Yards, and agreed to ship them out from that place, then such necessarily would operate as a delivery to it by the Texas  Pacific Railway Company.
The court's charge on the measure of damages is open to the same objection as that in the case of the Missouri, Kansas 
Texas Railway Company of Texas et al. v. Williams  Scroggin, this day decided by us.
The court also erred in giving the following special charge requested by the Texas  Pacific Railway Company: "If you find from the evidence that any of plaintiff's cattle in either or both shipments were injured en route to market, but are unable to determine from the evidence which, if either of the carriers caused such injuries, then you are charged that under the law the last carrier handling said cattle is liable for such injuries, if any." This charge, under a similar state of evidence, was condemned by us in the case of the Texas 
Pacific Railway Company v. Scoggin  Brown, supra. That case had not been decided, however, at the time the present case was tried.
We think appellee's pleadings were sufficient, certainly in the absence of a special exception, to admit proof concerning a decline in the market from Tuesday, December 13, to Friday, December 16, on which latter day the shipment of calves was sold.
The question of excessiveness of the verdict can hardly present itself on another trial as it is presented in this, and therefore need not be discussed.
For the errors indicated, the judgment is reversed and the cause remanded.
Reversed and remanded. *Page 555